



--------------------------------------------------------------------------------

Exhibit 10.02








September 15, 2013


Mr. Michael Del Nin
/redacted/


Dear Michael,


I am pleased to confirm that the Board of Directors of Central European Media
Enterprises Ltd. (CME) has approved your appointment as co-Chief Executive
Officer (co-CEO). This letter agreement sets out the principal terms of your
appointment.
 
1.
Appointment. The appointment is for an indefinite period, effective from
September 16, 2016 (Commencement Date).



2.
Employer. In your capacity as co-CEO, you will be employed directly by CME Media
Services Limited (CME MS) under an employment agreement governed by English law.
You reside in New York until you have received necessary approvals to be based
in Prague, Czech Republic. Following receipt of those approvals, you will
relocate to Prague, Czech Republic and be based there (the Relocation).



3.
Position. As co-CEO, you will have primary responsibility for the corporate
matters of CME.



4.
Basic Salary. Your annual basic salary shall be USD 800,000. Payments will be
made monthly in arrears. Prior to your relocation, payments will be in USD.
Following your Relocation, payments will be in Czech koruna (CZK) based on the
CZK-USD exchange rate in effect on the Commencement Date in respect of the
period through December 31, 2013 and on each January 1 in respect of each year
thereafter. In the event the amount of salary you would have been entitled to
receive in CZK in any calendar year, following conversion of such amount using
the average CZK-USD exchange rate for such calendar year, is greater than the
amount you did receive, the difference will be added to your salary payable in
the first month of the following calendar year. In the event the amount of
salary you would have been entitled to receive in CZK in any calendar year,
following conversion of such amount using the average CZK-USD exchange rate for
such calendar year, is less than the amount you did receive, the difference will
be withheld from your basic salary payable in the first month of the following
calendar year.



5.
Annual Bonus. For the year ending December 31, 2013, you are entitled to earn a
bonus of USD 200,000 for achieving objectives of the business and its operations
for the remainder of the year that are reasonably established by the
Compensation Committee of CME. Thereafter, you shall be entitled to earn an
annual bonus under the CME Management Compensation Policy. The amount of bonus
you are entitled to earn will be determined by the Compensation Committee of CME
and be based on a target of 100% of your annual basic salary. According to the
CME Management Compensation Policy, you are entitled to earn a maximum bonus of
up to 200% of your annual basic salary.



6.
RSUs. Prior to December 15, 2013, CME will grant you an award of such number of
restricted stock units that have a value equal to USD 300,000. Such restricted
stock units shall vest in four equal instalments over four years. For the annual
grant in 2014, CME will grant you an award of such number of restricted stock
units that have a value equal to USD 400,000. One half of such restricted stock
units shall vest in four equal instalments over a period of four years and one
half shall vest in accordance with performance criteria determined by the CME
Compensation Committee. All restricted stock units shall be subject to CME’s
Amended and Restated Stock Incentive Plan.



7.
Termination. You agree to provide CME MS six months’ written notice if you wish
to terminate the employment agreement with CME MS. In the event CME MS does not
exercise its right to payment in lieu of notice in connection with such
termination notice from you, you shall be entitled to earn a pro-rated bonus for
the achievement of bonus targets in the corresponding year through the
termination date. Your employment may be terminated by CME MS at any time
without cause, in consideration of a payment equal to (i) two times your annual
basic salary plus (ii) the pro-rated portion of your target bonus for the year
in which termination occurs, or for cause, without any additional payment. If
your employment is terminated by CME MS without cause, the Compensation
Committee will consider in good faith and in its absolute discretion vesting all
unvested RSUs as of the termination date.



8.
Other benefits. In connection with your employment as co-CEO, you shall be
entitled to (i) a housing allowance in the amount of CZK 140,000 per month, for
a three-year period from the date of Relocation, (ii) reimbursement of
reasonable documented expenses of up to USD 75,000 incurred in connection with
your Relocation, and (iii) a reasonable amount for tuition fees charged by an
international school in Prague, Czech Republic (grossed up to cover applicable
taxes, where relevant) in respect of attendance by your children for each school
year following their reaching school age until the earlier of (x) the date that
is twelve months from the date of your termination as co-CEO; (y) the date upon
which you are no longer based in Prague, Czech Republic pursuant to your
employment agreement with CME MS or otherwise; and (z) when each child reaches
the age of 18.



9.
Definitive Agreement. You agree to enter into agreements with CME MS reflecting
the terms set out above as soon as practicable and not later than September 30,
2013. Such agreements shall contain other customary terms, including in respect
of non-competition (for a period of twelve months following termination by CME
MS for any reason or following the date of delivery of notice of termination by
you), corporate opportunities, confidentiality and intellectual property).







--------------------------------------------------------------------------------




10.
Confidentiality. You agree that you will have access to and be entrusted with
information in respect of the business, dealings, financing, transactions,
technical know-how and affairs of the CME and of clients, customers and
suppliers, all of which information is or may be confidential. You undertake to
CME that from your appointment throughout the term of your employment and after,
you shall treat all information which may be created by you or which may be
received by you in the course of your employment in confidence and shall not
disclose such information to any person or use such information other than for
the purpose of your employment, provided that the above obligations shall not
apply to information which is (i) used or disclosed in the proper performance of
your duties or with the consent of CME; (ii) ordered to be disclosed by a court
of competent jurisdiction or otherwise required to be disclosed by law or
pursuant to the rules of any applicable stock exchange; or (iii) in or comes
into the public domain (otherwise than due to a default by you).



11.
Governing law. This letter will be governed by, and construed in accordance
with, English law. You agree to submit to the exclusive jurisdiction of the
courts of England and Wales in respect of any dispute hereunder.



If you are in agreement with the foregoing, please execute duplicate copies of
this letter and return one to my attention.


[Signatures appear on following page]




--------------------------------------------------------------------------------




Sincerely,


Central European Media Enterprises Ltd.






/s/ Bruce Maggin
Bruce Maggin
Chairman
Compensation Committee of the Board of Directors


Accepted and agreed,






/s/ Michael Del Nin
Michael Del Nin


Date: September 15, 2013






